Citation Nr: 0322913	
Decision Date: 09/05/03    Archive Date: 09/11/03

DOCKET NO.  02-10 518	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas



THE ISSUE

1.  Entitlement to an effective date earlier than October 3, 
1997, for a 60 percent rating for a service-connected back 
disability (failed back syndrome, status post laminectomy and 
failed fusion, lumbar, with history of partial sacralization 
and mechanical instability of the lumbar spine).

2.  Entitlement to an effective date earlier than October 3, 
1997, for a total rating for compensation purposes based on 
individual unemployability.



REPRESENTATION

Appellant represented by:	Richard A. LaPointe, Attorney 
at Law





ATTORNEY FOR THE BOARD

K. Gallagher, Counsel


INTRODUCTION

The veteran served on active duty from November 1974 to 
October 1980.

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Houston, 
Texas, which granted a total rating based on individual 
unemployability effective from October 14, 1999.  The veteran 
appealed the effective date assigned for the total rating to 
the Board.  In a July 2002 rating decision, the RO granted an 
earlier effective date of October 3, 1997, for the total 
rating.

Although the veteran has two service-connected disabilities, 
a back disability and coronary artery disease, the total 
rating in this case is premised largely on the degree of 
impairment resulting from the back disability.  "A [total] 
rating which is premised upon a condition which is also the 
subject of a rating in terms of percentage of disability is 
inextricably intertwined with the percentage rating.  The 
evidence used to support both ratings must overlap, at least 
in part, because the inquiry is the same:  what is the degree 
of disability?"  Holland v. Brown, 6 Vet. App. 443, 449 
(1994).  The Board notes that in this case the question of 
whether an earlier effective date may be granted for a total 
rating is intertwined with the question of whether an earlier 
effective date may be granted for the 60 percent schedular 
rating for the service-connected back disability.  
Accordingly, the Board will review that matter in conjunction 
with the total rating effective date issue.




FINDINGS OF FACT

1.  On October 3, 1997, the RO received VA Form 21-8940, 
Veteran's Application for Increased Compensation Based on 
Unemployability, the veteran's formal claim or application 
for a total rating based on individual unemployability.

2.  As of December 10, 1996, the veteran's service-connected 
back disability was manifested by a pronounced degree of 
disability with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, with little intermittent relief.

3.  As of December 10, 1996, the veteran was unable to secure 
or follow a substantially gainful occupation as a result of 
his service-connected back disability.


CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier than October 
3, 1997, -- specifically, December 10, 1996, -- for a 60 
percent rating for service-connected failed back syndrome, 
status post laminectomy and failed fusion, lumbar, with 
history of partial sacralization and mechanical instability 
of the lumbar spine, have been met.  38 U.S.C.A. §§ 1155, 
5110(b)(2) (West 2002); 38 C.F.R. §§ 3.400(o)(2), 4.71a, 
Diagnostic Code 5293 (2002).

2.  The criteria for an effective date earlier than October 
3, 1997, -- specifically, December 10, 1996, -- for a total 
rating based on individual unemployability have been met.  
38 U.S.C.A. § 5110(b)(2) (West 2002); 38 C.F.R. 
§§ 3.400(o)(2), 4.16(a) (2002).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Assist and Notify.

The veteran filed his claim for a total rating based on 
individual unemployability in October 1997, prior to the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA) in November 2000, and, after a total rating was 
granted by the RO in April 2002, he appealed the effective 
date assigned to the Board.  The VCAA emphasized VA's 
obligation to notify claimants what information or evidence 
is needed in order for a claim to be substantiated, and it 
affirmed VA's duty to assist claimants by making reasonable 
efforts to get the evidence needed.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A and 5107 (West 2002).  The law applies to 
all claims filed on or after the date of its enactment.  
38 U.S.C.A. § 5107, Note (West 2002).  VA has promulgated 
regulations implementing the VCAA.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2002).  These regulations, 
likewise, apply to any claim for benefits received by VA on 
or after November 9, 2000, except with regard to applications 
to reopen previously denied claims.  See 66 Fed. Reg. 45,620 
(Aug. 29, 2001).

VA's duties under the VCAA have been fulfilled in this case.  
The VCAA requires VA to notify a claimant of evidence and 
information necessary to substantiate his claim and to inform 
him whether he or VA bears the burden of producing that 
evidence or information.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
In this case, the veteran was informed of the evidence needed 
to substantiate his claims for earlier effective dates for a 
higher schedular rating for his back disability as well as a 
total rating based on individual unemployability in the June 
2002 rating decision.  The evidence needed to substantiate 
his claims for earlier effective dates is the same evidence 
needed to substantiate the claims for a higher schedular 
rating and for a total rating - but the evidence must show 
that he met those requirements at an earlier point in time 
than the effective date already assigned for those ratings.  
In this regard, the veteran was notified of the criteria for 
meeting those higher ratings in the July 1998 and December 
1999 supplemental statements of the case and a December 1999 
rating decision.  The criteria were also discussed in the 
December 1998, March 2000, and October 2001 Board decisions, 
and the veteran's representative showed an understanding of 
the evidence needed to substantiate the claims in his 
arguments in pleadings before the United States Court of 
Appeals for Veterans Claims in December 2000 that the 
evidence in the file met the criteria for the higher ratings.  
Accordingly, the Board concludes that the requirements to 
notify the veteran of the evidence needed to substantiate his 
claims for higher ratings in this case as of an earlier date 
have been met.

Moreover, the Board has fulfilled its duty to assist the 
veteran in obtaining evidence that may have substantiated his 
claims in this case.  Specifically, in March 2003, the Board 
ordered that all VA records for the year prior to October 3, 
1997, be obtained and placed in the claims file to see 
whether any VA evidence during that period could be construed 
as an informal claim for a total rating or an increased 
rating for the service-connected back disability or whether 
any evidence could form the basis for a finding that it was 
"factually ascertainable" that the veteran's back 
disability had increased or that he was unable to secure or 
follow a substantially gainful occupation as a result of 
service-connected disabilities within one year prior to 
October 3, 1997.  VA records were obtained and are discussed 
by the Board in the decision below.  The veteran has 
identified no further evidence that may be useful in 
substantiating his claims, and the Board concludes that VA 
has met it obligations under the VCAA to assist the veteran 
in obtaining pertinent evidence in this case.

Effective Date For A 60 Percent Rating For The Back 
Disability
And For A Total Rating Based On Individual Unemployability 

Generally speaking, disability ratings are determined by 
applying criteria set forth in the VA Schedule for Rating 
Disabilities, found in 38 C.F.R., Part 4, for a particular 
disability or disabilities.  However, total disability 
ratings for compensation may be assigned, where the schedular 
rating is less than total, when the disabled person is unable 
to secure or follow a substantially gainful occupation as a 
result of service-connected disabilities.  38 C.F.R. 
§ 4.16(a).  Thus, a claim for a total rating based on 
individual unemployability is a claim for increased 
compensation or an increased rating.  See VAOPGCPREC 6-96 at 
para. 12 (Aug. 16, 1996); McGrath v. Brown, 5 Vet. App. 57, 
60 (1993); see also Servello v. Derwinski, 3 Vet. App. 196, 
200 (1992).

The effective date of an award based on a claim for increase 
of compensation "shall be fixed in accordance with the facts 
found, but shall not be earlier than the date of receipt of 
application therefor."  38 U.S.C.A. § 5110(a).  VA 
regulations provide that the effective date for increases 
shall be the "date of receipt of claim or date entitlement 
arose, whichever is later."  38 C.F.R. § 3.400(o)(1).  Under 
this rule, an effective date for an increased rating may be 
assigned later than the date of receipt of the claim -- if 
the evidence shows that the increase in disability actually 
occurred after the claim was filed -- but never earlier than 
the date of receipt of the claim.

The law provides an exception to this general rule for awards 
of increased compensation:  The effective date of an award of 
increased compensation shall be the earliest date as of which 
it is ascertainable that an increase in disability had 
occurred, if application is received within one year from 
such date.  38 U.S.C.A. § 5110(b)(2).  The implementing 
regulation provides that the effective date shall be the 
earliest date as of which it is factually ascertainable that 
an increase in disability had occurred, if claim is received 
within one year from such date otherwise, date of receipt of 
claim.  38 C.F.R. § 3.400(o)(2).  

A claim is "a formal or informal communication in writing 
requesting a determination of entitlement or evidencing a 
belief in entitlement to a benefit."  38 C.F.R. § 3.1(p).  A 
report of examination or hospitalization which meets certain 
requirements will be accepted as an informal claim for 
benefits if the report relates to a disability which may 
establish entitlement.  38 C.F.R. § 3.157(a).  Once a formal 
claim for compensation has been allowed, receipt of a report 
of VA examination or VA hospitalization will be accepted as 
an informal claim for increased benefits.  38 C.F.R. 
§ 3.157(b)(1).  The date of receipt of evidence from a 
private physician or layman will be accepted as an informal 
claim when the evidence furnished is within the competence of 
the physician or lay person and shows the reasonable 
probability of entitlement to benefits.  38 C.F.R. 
§ 3.157(b)(2).

The veteran's service-connected back disability is rated 
under criteria in the VA Schedule for Rating Disabilities for 
evaluating the degree of impairment resulting from 
intervertebral disc syndrome.  Under these criteria, a 60 
percent evaluation is warranted for a pronounced degree of 
disability with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to the site of the diseased disc and little 
intermittent relief.  38 C.F.R. § 4.71a, Diagnostic Code 
5293.  (Substantive changes were made in 2002 by regulatory 
amendment to the schedular criteria for evaluating 
intervertebral disc syndrome.  See 67 Fed. Reg. 54,345 (Aug. 
22, 2002).  These changes became effective on September 23, 
2002, and therefore do not apply to the period in question in 
this case, i.e., the year prior to October 3, 1997.)

In this case, the RO received VA Form 21-8940, Veteran's 
Application for Increased Compensation Based on 
Unemployability, the veteran's formal claim or application 
for a total rating based on individual unemployability on 
October 3, 1997, and that is the date assigned for the award 
of the total rating based on individual unemployability.  It 
is also the effective date assigned for the 60 percent rating 
for the service-connected back disability.  Thus, the issue 
presented on appeal is whether there is any evidence which 
may be construed as an informal claim for an increased rating 
for the back disability or for a total rating received within 
one year prior to October 3, 1997, or whether there is any 
evidence on which the Board may find that it was "factually 
ascertainable" that the service-connected back disability 
increased in severity or that the veteran was unable to 
secure or follow a substantially gainful occupation as a 
result of service-connected disabilities within one year 
prior to October 3, 1997.

In a letter, dated December 10, 1996, from R. G. C., M.D., to 
the U.S. Department of Labor, Dr. C. discussed the history of 
the veteran's back condition in detail, noting episodes of 
muscle spasms and pain that were quite chronic and right leg 
pain and radiculopathy.  Dr. C. also noted that recently it 
had come to be his opinion that it was unlikely that the 
veteran was going to be any more capable of his routine and 
regular work with further back surgery.  Dr. C. stated that 
the present diagnosis was chronic back and right leg pain 
with radiculopathy of his right sciatic nerve, post multiple 
laminectomy and back fusion surgery with residual scar tissue 
that is symptomatic.  Dr. C. stated, "I feel that he has 
been unable to maintain even a light duty full schedule at 
work on any prolonged basis and that he, in my opinion, 
should receive disability retirement."

The Board concludes that, based on this evidence, it was 
factually ascertainable that the veteran was unable to work 
due his service-connected back disability as of December 10, 
1996, which was within the one-year period prior to his 
filing his claim for a total rating based on individual 
unemployability on October 3, 1997.  Moreover, the Board 
concludes that Dr. C.'s letter constitutes a sufficient basis 
on which to find that the criteria for a 60 percent schedular 
rating for a pronounced degree of disability resulting from 
the service-connected back disability were also met as of 
December 10, 1996.  Thus, an effective date earlier than 
October 3, 1997, -- specifically, December 10, 1996, -- may 
be assigned in this case for a 60 percent schedular rating 
for the back disability and for a total rating based on 
individual unemployability under section 3.400(o)(2) as the 
date that it was "factually ascertainable" that the back 
disability was pronounced and that the veteran was unable to 
work due his service-connected back disability.  38 U.S.C.A. 
§§ 1155, 5110(b)(2); 38 C.F.R. §§ 3.400(o)(2), 4.16(a), 
4.71a, Diagnostic Code 5293.

In March 2003, the Board ordered that all VA records for the 
year prior to October 3, 1997, be obtained and placed in the 
claims file to see whether any VA evidence during that period 
could be construed as an informal claim for an increased 
rating for the back disability or for a total rating or 
whether any evidence could form the basis for a finding that 
it was "factually ascertainable" that the veteran's back 
disability had increased in severity or that he was unable to 
secure or follow a substantially gainful occupation as a 
result of service-connected disabilities within one year 
prior to October 3, 1997.  VA records were obtained but none 
which were relevant to the claims for a higher rating for the 
back disability or for a total rating based on individual 
unemployability showed that the criteria for those ratings 
were met prior to December 10, 1996.

For the reasons noted above, the Board concludes that an 
effective date earlier than October 3, 1997, -- specifically, 
December 10, 1996, -- may be assigned in this case for a 60 
percent schedular rating for the service-connected back 
disability and for a total rating based on individual 
unemployability.  38 U.S.C.A. §§ 1155, 5110(b)(2); 38 C.F.R. 
§§ 3.400(o)(2), 4.16(a), 4.71a, Diagnostic Code 5293.
	

ORDER

An effective date earlier than October 3, 1997, -- 
specifically, December 10, 1996, -- for a 60 percent rating 
for service-connected failed back syndrome, status post 
laminectomy and failed fusion, lumbar, with history of 
partial sacralization and mechanical instability of the 
lumbar spine, is granted, subject to the laws and regulations 
governing the payment of monetary awards.

An effective date earlier than October 3, 1997, -- 
specifically, December 10, 1996, -- for a total rating based 
on individual unemployability is granted, subject to the laws 
and regulations governing the payment of monetary awards.





	                        
____________________________________________
	WAYNE M. BRAEUER
	Veterans Law Judge, Board of Veterans' Appeals



IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

